DETAILED ACTION
Claims 1, 6 & 11 have been amended. Claims 2-5, 7-10, & 12-15 have been canceled. Claims 16-30 have been newly added. Claims 1, 6, 11, & 16-30 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2019, 08/26/2019, 10/31/2019, 04/07/2020, and 06/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiao Lin, on March 10, 2021. The application has been amended as follows: 
In the claims:
AMENDMENTS TO THE CLAIMS
AMENDMENTS TO THE CLAIMS
1. (Currently Amended) A data risk control method, comprising: 
categorizing batch transaction data in a preset time period according to a first attribute; 
, wherein the generating a graph indicator comprises:
building, based on the second attribute, a graph of associations among single transaction data for the each category of the batch transaction data; and
generating a corresponding graph indicator based on the graph,
wherein the building a graph comprises:
searching for single transaction data with the same second attribute in the same category of the batch transaction data; 
establishing an association among the single transaction data with the same second attribute; and
constructing edges among associated single transaction data, and setting an edge distance value for the edges; and
wherein the generating a corresponding graph indicator comprises:
parsing the graph corresponding to the each category of the batch transaction data;
determining a number of pieces of single transaction data in the each category of the batch transaction data, a number of edges in the graph, and the edge distance value; and
generating the graph indicator based on the number of pieces of single transaction data, the number of edges in the graph, and the edge distance value; [[and]] 
inputting the graph indicators corresponding to different categories of the batch transaction data into corresponding risk identification models;
determining whether the batch transaction data corresponding to the graph indicators has a risk based on results output by the models;
categorizing training batch transaction data used for risk identification model training, and building, based on the first attribute, a training graph for each category of the training batch transaction data, wherein the training batch transaction data is batch transaction data obtained by accumulating historical single transaction data in a preset time period; 
generating corresponding training graph indicators based on the training graphs; and
using the training graph indicators to perform the risk identification model training. 
2. (Canceled) 


3. (Canceled) 



4. (Canceled) 


5. (Canceled) 



6. (Currently Amended) A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
categorizing batch transaction data in a preset time period according to a first attribute; 
generating a graph indicator of a corresponding graph for each category of the batch transaction data according to a second attribute, the corresponding graph configured to identify risks in the batch transaction data, wherein the generating a graph indicator comprises:
building, based on the second attribute, a graph of associations among single transaction data for the each category of the batch transaction data; and
generating a corresponding graph indicator based on the graph,
wherein the building a graph comprises:
searching for single transaction data with the same second attribute in the same category of the batch transaction data; 
establishing an association among the single transaction data with the same second attribute; and
constructing edges among associated single transaction data, and setting an edge distance value for the edges; and
wherein the generating a corresponding graph indicator comprises:
parsing the graph corresponding to the each category of the batch transaction data;
determining a number of pieces of single transaction data in the each category of the batch transaction data, a number of edges in the graph, and the edge distance value; and
generating the graph indicator based on the number of pieces of single transaction data, the number of edges in the graph, and the edge distance value; [[and]] 
;
determining whether the batch transaction data corresponding to the graph indicators has a risk based on results output by the models;
categorizing training batch transaction data used for risk identification model training, and building, based on the first attribute, a training graph for each category of the training batch transaction data, wherein the training batch transaction data is batch transaction data obtained by accumulating historical single transaction data in a preset time period; 
generating corresponding training graph indicators based on the training graphs; and
using the training graph indicators to perform the risk identification model training. 
7.-10. (Canceled). 













11. (Currently Amended) A system for performing data risk control, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
categorizing batch transaction data in a preset time period according to a first attribute; 
generating a graph indicator of a corresponding graph for each category of the batch transaction data according to a second attribute, the corresponding graph configured to identify risks in the batch transaction data, wherein the generating a graph indicator comprises:
building, based on the second attribute, a graph of associations among single transaction data for the each category of the batch transaction data; and
generating a corresponding graph indicator based on the graph,
wherein the building a graph comprises:
searching for single transaction data with the same second attribute in the same category of the batch transaction data; 
establishing an association among the single transaction data with the same second attribute; and
constructing edges among associated single transaction data, and setting an edge distance value for the edges; and
wherein the generating a corresponding graph indicator comprises:
parsing the graph corresponding to the each category of the batch transaction data;
determining a number of pieces of single transaction data in the each category of the batch transaction data, a number of edges in the graph, and the edge distance value; and
generating the graph indicator based on the number of pieces of single transaction data, the number of edges in the graph, and the edge distance value; [[and]] 
inputting the graph indicators corresponding to different categories of the batch transaction data into corresponding risk identification models;
determining whether the batch transaction data corresponding to the graph indicators has a risk based on results output by the models;
categorizing training batch transaction data used for risk identification model training, and building, based on the first attribute, a training graph for each category of the training batch transaction data, wherein the training batch transaction data is batch transaction data obtained by accumulating historical single transaction data in a preset time period; 
generating corresponding training graph indicators based on the training graphs; and
using the training graph indicators to perform the risk identification model training.  
12. -15. (Canceled). 














16. (New) The method of claim 1, further comprising: determining preset risk thresholds corresponding to the graph indicators of different categories of the training batch transaction data based on the training results. 
17. (New) The method of claim 16, wherein the determining whether the batch transaction data corresponding to the graph indicators has a risk based on results output by the models comprises:
comparing values of the preset risk thresholds with values of the graph indicators. 
18. (New) The method of claim 1, wherein each of the graph indicators comprises: an average distance of edge distance values, a closest distance of the edge distance values, the number of pieces of single transaction data, single transaction data payment number entropy, 
19. (New) The method of claim 1, wherein an edge is formed by two pieces of single transaction data in a pair, and the setting an edge distance value for the edges comprising:
setting a first edge distance value for a first edge of a pair of the single transaction data that is correlated to each other to be less than a second edge distance value for a second edge of a pair of the single transaction data that is not correlated. 
20. (New) The method of claim 1, wherein the first attribute includes one or more of: a receiving nation, product model number, a company name, and a vehicle brand; and the second attribute includes one or more of: a terminal equipment attribute, a registered account on a shopping platform, a registered account on a money transaction platform, Internet Protocol (IP), recipient account number information, and payment account number information.
 21. (New) The non-transitory computer-readable storage medium of claim 6, wherein the operations further comprise: determining preset risk thresholds corresponding to the graph indicators of different categories of the training batch transaction data based on the training results. 
22. (New) The non-transitory computer-readable storage medium of claim 21,wherein the determining whether the batch transaction data corresponding to the graph indicators has a risk based on results output by the models comprises:
comparing values of the preset risk thresholds with values of the graph indicators. 
23. (New) The non-transitory computer-readable storage medium of claim 6, wherein each of the graph indicators comprises: an average distance of edge distance values, a closest distance of the edge distance values, the number of pieces of single transaction data, single transaction data payment number entropy, and an average number of edges; and wherein an increased average distance of the edge distance values corresponds to an increased risk probability, and an increased average number of edges corresponds to an increased risk probability. 

setting a first edge distance value for a first edge of a pair of the single transaction data that is correlated to each other to be less than a second edge distance value for a second edge of a pair of the single transaction data that is not correlated. 
25. (New) The non-transitory computer-readable storage medium of claim 6, wherein the first attribute includes one or more of: a receiving nation, product model number, a company name, and a vehicle brand; and the second attribute includes one or more of: a terminal equipment attribute, a registered account on a shopping platform, a registered account on a money transaction platform, Internet Protocol (IP), recipient account number information, and payment account number information.
26. (New) The system of claim 11, wherein the operations further comprise: determining preset risk thresholds corresponding to the graph indicators of different categories of the training batch transaction data based on the training results. 
27. (New) The system of claim 26,wherein the determining whether the batch transaction data corresponding to the graph indicators has a risk based on results output by the models comprises:
comparing values of the preset risk thresholds with values of the graph indicators. 
28. (New) The system of claim 11, wherein each of the graph indicators comprises: an average distance of edge distance values, a closest distance of the edge distance values, the number of pieces of single transaction data, single transaction data payment number entropy, and an average number of edges; and wherein an increased average distance of the edge distance values corresponds to an increased risk probability, and an increased average number of edges corresponds to an increased risk probability. 
29. (New) The system of claim 11, wherein an edge is formed by two pieces of single transaction data in a pair, and the setting an edge distance value for the edges comprising:
setting a first edge distance value for a first edge of a pair of the single transaction data that is correlated to each other to be less than a second edge distance value for a second edge 
30. (New) The system of claim 11, wherein the first attribute includes one or more of: a receiving nation, product model number, a company name, and a vehicle brand; and the second attribute includes one or more of: a terminal equipment attribute, a registered account on a shopping platform, a registered account on a money transaction platform, Internet Protocol (IP), recipient account number information, and payment account number information.

PLEASE CANCEL CLAIMS 2-5, 7-10 & 12-15. 

Allowable Subject Matter
Claims 1, 6, 11, 16-30 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495